Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 1 of 95

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

MARK J. PATANE, JULIE HARDING, : CIVIL ACTION NO. 17-cv-01381(JAM)
HEATHER HARRIGAN, STEPHEN S.

SHAPIRO, CATHERINE PORTER, ERICA

RUSSELL, TINA MORETTI, BRIDGET

KOPET, JENNIFER S. COLE, BENJAMIN _ :

A. FLETCHER, and DIANE BOGDAN, : ALL CASES

Individually and on Behalf of All Others

Similarly Situated,

Plaintiffs,

Vv.

NESTLE WATERS NORTH AMERICA,
INC.,

Defendant. May 13, 2019

DEFENDANT’S ANSWER AND SEPARATE DEFENSES

Defendant Nestlé Waters North America Inc. (“Defendant”), by way of Answer to the
Corrected Consolidated Class Action Complaint (“Complaint”) filed by Plaintiffs Mark J.
Patane, Julie Harding, Heather Harrigan, Stephen Shapiro, Catherina Porter, Erica Russell, Tina
Moretti, Bridget Kopet, Jennifer S. Cole, Benjamin A. Fletcher, and Diane Bodgan (collectively

“Plaintiffs”), responds as follows:
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 2 of 95

Answer To Plaintiffs’ Allegations

1. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of
paragraph 1 are denied.

2. Defendant denies the allegations of paragraph 2.

3. Defendant denies the allegations of paragraph 3.

4, Defendant denies the allegations of paragraph 4.

5. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
5 are denied. |

6. Defendant denies the allegations of paragraph 6.

7. Defendant denies the allegations of paragraph 7.

8. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
8 are denied.

9. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
9 are denied.

10. Defendant denies the allegations of paragraph 10.

11. Defendant denies the allegations of paragraph 11.

12. Defendant denies the allegations of paragraph 12.

13. Defendant denies the allegations of paragraph 13.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 3 of 95

14. Defendant admits that Poland Spring had sales between $300 and $900 million
annually during the period of 2005-2016. Except as expressly admitted, the allegations of
paragraph 14 are denied.

15. Defendant denies the allegations of paragraph 15.

16. Defendant denies the allegations of paragraph 16.

17. Defendant denies the allegations of paragraph 17.

18. Defendant denies the allegations of paragraph 18.

19. Defendant denies the allegations of paragraph 19.

20. Admitted that Poland Spring sells spring water through retail channels including
supermarkets, food stores, retail stores, and vending machines, as well as direct sales to
consumers through home and office delivery, in a variety of sizes. Except as expressly admitted,
the allegations of paragraph 20 are denied.

21. Defendant denies the allegations of paragraph 21.

22. Defendant denies the allegations of paragraph 22.

23. Defendant denies the allegations of paragraph 23.

24. Defendant denies the allegations of paragraph 24.

25. Defendant denies the allegations of paragraph 25.

26. Defendant denies the allegations of paragraph 26.

27. Defendant denies the allegations of paragraph 27.

28. Defendant denies the allegations of paragraph 28.

29. Defendant denies the allegations of paragraph 29.

30. Defendant denies the allegations of paragraph 30.

31. Defendant denies the allegations of paragraph 31.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 4 of 95

32. Defendant denies the allegations of paragraph 32.

33. Defendant denies the allegations of paragraph 33.

34. Defendant denies the allegations of paragraph 34.

35. Defendant lacks sufficient information to conclusively admit the allegations of
paragraph 35, and on that basis denies the allegations.

36. Admitted that Defendant Nestle Waters is a corporation organized and existing
under the laws of the State of Delaware, with its principal place of business located at 900 Long
Ridge Road, Building 2, Stamford, Connecticut. Except as expressly admitted, the allegations of
paragraph 36 are denied.

37. Admitted that Nestle Waters produces and sells a number of different products,
including sparkling bottled water and bottled spring water. Except as expressly admitted, the
allegations of paragraph 37 are denied.

38. Defendant admits the allegations of paragraph 38.

39. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
39 are denied.

40. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
40 are denied.

41. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph

41 are denied.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 5 of 95

42. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
42 are denied.

43. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
43 are denied.

44. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
44 are denied.

45. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
45 are denied.

46. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
46 are denied.

47. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
47 are denied.

48. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
48 are denied.

49. Defendant admits the allegations of paragraph 49.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 6 of 95

50. Admitted that a 1992 report contains the quoted language. This paragraph asserts
legal conclusions and arguments which require no response. To the extent it contains allegations
requiring a response, except as expressly admitted, the allegations of paragraph 50 are denied.

51. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
51 are denied.

52. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
52 are denied.

53. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
53 are denied.

54. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
54 are denied.

55. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
55 are denied.

56. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph

56 are denied.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 7 of 95

57. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
57 are denied.

58. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
58 are denied.

59. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
59 are denied.

60. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
60 are denied.

61. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
61 are denied.

62. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
62 are denied.

63. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph

63 are denied.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 8 of 95

64. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
64 are denied.

65. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
65 are denied.

66. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
66 are denied.

67. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
67 are denied.

68. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
68 are denied.

69. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
69 are denied.

70. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
70 are denied.

71. Defendant denies the allegations of paragraph 71.

72. Defendant denies the allegations of paragraph 72.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 9 of 95

73. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
73 are denied.

74. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
74 are denied.

75. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
75 are denied.

76. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
76 are denied.

77. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
77 are denied.

78. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
78 are denied.

79. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph

79 are denied.
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 10 of 95

80. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
80 are denied.

81. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
81 are denied.

82. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
82 are denied.

83. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
83 are denied.

84. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
84 are denied.

85. Defendant lacks sufficient information about Plaintiff’s purported investigation to
conclusively admit the allegations of paragraph 85, and on that basis denies the allegations.

86. Defendant denies the allegations of paragraph 86.

87. Defendant denies the allegations of paragraph 87.

88. Admitted that Defendant has agreements with the State of Maine concerning three
spring water production boreholes on state-owned land near the Poland Spring bottling plant, and
that it has made substantial payments under those agreements. Except as expressly admitted, the

allegations of paragraph 88 are denied.

10
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 11 of 95

89.

Admitted that the Maine Drinking Water Program enforces spring water

regulations. Admitted that Tom Brennan has been a member of the Drinking Water

Commission, though this is since 2002, predating his employment with Nestle Waters, rather

than 2003 as alleged. Except as expressly admitted, the allegations of paragraph 89 are denied.

90.

Admitted that Maine Drinking Water Program reviewed and approved many

spring water permit applications during the period of 1999 - 2013. Admitted that Andrew

Tolman mentored Tom Brennan while Brennan was in college studying hydrogeology and

working on his thesis, and that the two were co-workers for a period of time. Except as

expressly admitted, the allegations of paragraph 90 are denied.

91.

92.

93.

94.

95.

96.

97.

98.

99.

Defendant denies the allegations of paragraph 91.
Defendant denies the allegations of paragraph 92.
Defendant denies the allegations of paragraph 93.
Defendant denies the allegations of paragraph 94.
Defendant denies the allegations of paragraph 95.
Defendant denies the allegations of paragraph 96.
Defendant denies the allegations of paragraph 97.
Defendant denies the allegations of paragraph 98.

Admitted that the Maine Drinking Water Program has issued and renewed spring

water permits to Nestle Waters. Except as expressly admitted, the allegations of this paragraph

are denied.

100.

101.

102.

Defendant denies the allegations of paragraph 100.
Defendant denies the allegations of paragraph 101.

Defendant denies the allegations of paragraph 102.

11
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 12 of 95

103. Admitted that the images in this paragraph appear to be of labels used by the
company at certain times during the alleged class period. Except as expressly admitted, the
allegations of paragraph 103 are denied.

104. Defendant denies the allegations of paragraph 104.

105. Defendant denies the allegations of paragraph 105.

106. Defendant denies the allegations of paragraph 106.

107. Defendant denies the allegations of paragraph 107.

108. Defendant denies the allegations of paragraph 108.

109. Defendant denies the allegations of paragraph 109.

110. Defendant denies the allegations of paragraph 110.

111. Defendant denies the allegations of paragraph 111.

112. Defendant denies the allegations of paragraph 112.

113. Defendant denies the allegations of paragraph 113.

114. Defendant denies the allegations of paragraph 114.

115. Defendant denies the allegations of paragraph 115.

116. Defendant denies the allegations of paragraph 116.

117. Defendant denies the allegations of paragraph 117.

118. Defendant denies the allegations of paragraph 118.

119. Defendant denies the allegations of paragraph 119.

120. Defendant denies the allegations of paragraph 120.

121. Defendant denies the allegations of paragraph 121.

122. Defendant denies the allegations of paragraph 122.

123. Defendant denies the allegations of paragraph 123.

12
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 13 of 95

124. Defendant denies the allegations of paragraph 124.

125. Defendant denies the allegations of paragraph 125.

126. Defendant denies the allegations of paragraph 126.

127. Defendant denies the allegations of paragraph 127.

128. Defendant denies the allegations of paragraph 128.

129. Defendant denies the allegations of paragraph 129.

130. Defendant denies the allegations of paragraph 130.

131. Defendant denies the allegations of paragraph 131.

132. Defendant denies the allegations of paragraph 132.

133. Defendant denies the allegations of paragraph 133.

134. Defendant denies the allegations of paragraph 134.

135. Defendant denies the allegations of paragraph 135.

136. Defendant admits the allegations of paragraph 136.

137. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
137 are denied.

138. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
138 are denied.

139. Defendant lacks information sufficient to conclusively admit what the photos
“show,” and on that basis denies the allegations of paragraph 139.

140. Admitted that Nestle Waters’ spring water production boreholes in Maine are in

sand and gravel aquifers, with a sanitary seal of grout as a part of the borehole construction, and

13
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 14 of 95

groundwater is drawn in through screens at or near the bottoms of the boreholes. Except as

expressly admitted, Defendant denies the allegations of paragraph 140.

141.

142.

143.

144.

145.

146.

147.

148.

149.

150.

Defendant denies the allegations of paragraph 141.
Defendant denies the allegations of paragraph 142.
Defendant denies the allegations of paragraph 143.

Defendant denies the allegations of paragraph 144.

Defendant denies the allegations of paragraph 145.

Defendant denies the allegations of paragraph 146.
Defendant denies the allegations of paragraph 147.
Defendant denies the allegations of paragraph 148.
Defendant admits the allegations of paragraph 149.

Defendant lacks sufficient information to conclusively admit the number of web

pages and publications that can be ordered from the Maine Geological Survey. Defendant

otherwise admits the allegations of paragraph 150.

151.

Defendant admits that one project of the Survey is to map groundwater supplies

or aquifers, and that the Survey does refer to overburden aquifers and fractured bedrock aquifers.

Except as expressly admitted, the allegations of paragraph 151 are denied.

152.

The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 152 are denied.

153.

154.

Defendant denies the allegations of paragraph 153.

Defendant denies the allegations of paragraph 154.

14
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 15 of 95

155.

Admitted that the Maine Geological Survey maps are color coded, and have an

index that describes the significance of the colors used. Except as expressly admitted, the

allegations of paragraph 155 are denied.

156.

157.

Defendant denies the allegations of paragraph 156.

The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 157 are denied.

158.

159.

160.

161.

162.

163.

164.

165.

166.

167.

Defendant denies the allegations of paragraph 158.
Defendant denies the allegations of paragraph 159.
Defendant denies the allegations of paragraph 160.
Defendant denies the allegations of paragraph 161.
Defendant denies the allegations of paragraph 162.
Defendant denies the allegations of paragraph 163.
Defendant denies the allegations of paragraph 164.
Defendant denies the allegations of paragraph 165.
Defendant denies the allegations of paragraph 166.

Defendant lacks sufficient information to conclusively admit the historical facts

alleged in paragraph 167, and Plaintiffs are left to their proofs thereof.

168.

Defendant lacks sufficient information to conclusively admit the historical facts

alleged in paragraph 168, and Plaintiffs are left to their proofs thereof.

169.

170.

The allegations of this paragraph are denied.

Admitted that Defendant’s boreholes in Poland Spring tap a sand and gravel

aquifer, not a bedrock aquifer. Except as expressly admitted, the allegations of paragraph 170

are denied.

15
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 16 of 95

171. Defendant denies the allegations of paragraph 171.

172. Defendant lacks sufficient information concerning what Androscoggin County
property records reflect concerning the ownership of the Ricker family at a date in the past, and
therefore denies the allegations of paragraph 172.

173. Defendant admits the allegations of paragraph 173.

174. Defendant lacks sufficient information concerning what Androscoggin County
property records reflect concerning the ownership of the Ricker family at dates in the past, and
therefore denies the allegations of paragraph 174.

175. Defendant denies the allegations of paragraph 175.

176. Defendant denies the allegations of paragraph 176.

177. Defendant denies the allegations of paragraph 177.

178. Defendant denies the allegations of paragraph 178.

179. Defendant denies the allegations of paragraph 179.

180. Defendant denies the allegations of paragraph 180.

181. Defendant denies the allegations of paragraph 181.

182. Defendant denies the allegations of paragraph 182.

183. Admitted that the photo shows the location of PB # 8, that PB # 8 was during
certain time periods used to supply spring water to the resort on Ricker Hill. Except as expressly
admitted, the allegations of paragraph 183 are denied.

184. Defendant denies the allegations of paragraph 184.

185. Admitted that the location of the boreholes referred to as PB # 1-5 are within the
location in the photograph, and that the boreholes are numbered as indicated. Defendant lacks

information to conclusively admit the exact distances from Lower Range Pond or the kettle pond

16
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 17 of 95

to the southeast of replacement borehole 5. Except as expressly admitted, the allegations of
paragraph 185 are denied.

186. Defendant denies the allegations of paragraph 186.

187. Admitted that Nestle Waters uses three boreholes referred to by the numbers 9,
10, and 11 that are on land owned by the State of Maine. Except as expressly admitted, the
allegations of paragraph 187 are denied.

188. Defendant denies the allegations of paragraph 188.

189. Defendant denies the allegations of paragraph 189.

190. Admitted that Defendant states that it no longer uses the historic Poland Spring as
a source for its bottled water. Except as expressly admitted, the allegations of paragraph 190 are
denied.

191. Defendant denies the allegations of paragraph 191.

192. Admitted that Perrier Group of America engaged J.K. Richard. The document
referenced speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 192 are denied.

193. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 193 are denied.

194. Defendant lacks information sufficient to conclusively admit the allegations of
this paragraph, and on that basis the allegations of paragraph 194 are denied.

195. Defendant denies the allegations of paragraph 195.

196. Defendant denies the allegations of paragraph 196.

197. Defendant denies the allegations of paragraph 197. .

17
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 18 of 95

198. Admitted that Perrier Group of America was a client of the Pierce Atwood firm,
and that Pierce Atwood assisted the company with a Bulk Transport Permit. The document
referenced speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 198 are denied.

199. Defendant denies the allegations of paragraph 199.

200. Defendant denies the allegations of paragraph 200.

201. Admitted that the State of Maine approved the permit. The referenced documents
speak for themselves as to their contents. Except as expressly admitted, the allegations of
paragraph 201 are denied.

202. Admitted that the plant located at the Poland Spring site expanded in size, and
that Mr. Richard was a consultant with the Wind River Group. The document referenced speaks
for itself as to its contents. Except as expressly admitted, the allegations of paragraph 202 are
denied.

203. Defendant denies the allegations of paragraph 203.

204. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 204 are denied.

205. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 205 are denied.

206. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 206 are denied.

207. The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 207 are denied.

18
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 19 of 95

208. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 208 are denied.

209. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 209 are denied.

210. Admitted that the presence of springs can delay the onset of ice near where the
springs flow to the surface. The document referenced speaks for itself as to its contents. Except
as expressly admitted, the allegations of paragraph 210 are denied.

211. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 211 are denied.

212. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 212 are denied.

213. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 213 are denied.

214. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 214 are denied.

215. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 215 are denied.

216. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 216 are denied.

217. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 217 are denied.

218. Defendant denies the allegations of paragraph 218.

19
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 20 of 95

219. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 219 are denied.

220. Defendant lacks sufficient information to conclusively admit the timing of when
Mr. Drake wrote a letter, or what he enclosed with the letter, and on that basis denies those
allegations. All other allegations of paragraph 220 are denied.

221. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 221 are denied.

222. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 222 are denied.

223. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
223 are denied.

224. Admitted that Georgia regulators filed suit against Poland Spring Corporation in
Georgia state court seeking injunctive relief. Except as expressly admitted, the allegations of
paragraph 224 are denied.

225. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 225 are denied.

226. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 226 are denied.

227. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 227 are denied.

228. The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 228 are denied.

20
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 21 of 95

229. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 229 are denied.

230. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 230 are denied.

231. The first sentence of paragraph 231 is denied. The second sentence of paragraph
231 is admitted.

232. Defendant denies the allegations of paragraph 232.

233. Defendant denies the allegations of paragraph 233.

234. Defendant denies the allegations of paragraph 234.

235. Defendant denies the allegations of paragraph 235.

236. Defendant denies the allegations of paragraph 236.

237. Admitted that PELA used piezometers as one way of documenting spring
conditions. Except as expressly admitted, the allegations of paragraph 237 are denied.

238. Admitted that PELA used seepage meters, which can measure discharge rates and
volume of seepage from a lake bottom. The document referenced speaks for itself as to its
contents. Except as expressly admitted, the allegations of paragraph 238 are denied.

239. Defendant denies the allegations of paragraph 239.

240. Defendant denies the allegations of paragraph 240.

241. Defendant denies the allegations of paragraph 241.

242. Admitted that PELA photographed ice, and that it had six geologists scuba-dive
and report on their observations as a method of documenting spring occurrence. Except as

expressly admitted, the allegations of paragraph 242 are denied.

21
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 22 of 95

243. The document referenced speaks for itself as to its contents.

admitted, the allegations of paragraph 243 are denied.

Except as expressly

244. Admitted that Defendant abandoned boreholes 6 and 7, and that three boreholes

were drilled which PELA referred to as PW-1-92, PW-2-92, and PW-3-92.

The document

referenced speaks for itself as to its contents. Except as expressly admitted, the allegations of

paragraph 244 are denied.

245. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 245 are denied.

246. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 246 are denied.

247. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 247 are denied.

248. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 248 are denied.

249. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 249 are denied.

250. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 250 are denied.

251. The document referenced speaks for itself as to its contents.
admitted, the allegations of paragraph 251 are denied.

252. Defendant denies the allegations of paragraph 252.

253. Defendant denies the allegations of paragraph 253.

22

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 23 of 95

254. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 254 are denied.

255. Admitted that Georgia, after reviewing the PELA report, agreed that water from
the site was properly called “spring water.” Except as expressly admitted, the allegations of
paragraph 255 are denied.

256. Defendant denies the allegations of paragraph 256.

257. Admitted that in 1995 Defendant applied to the Maine Drinking Water Program
for approval to replace borehole 5, and submitted a report from Atlantic Geoscience Corporation.
Except as expressly admitted, the allegations of paragraph 257 are denied.

258. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 258 are denied.

259. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 259 are denied.

260. Admitted that in September 1997, Defendant applied for a permit for PB # 2, and
submitted a report from Atlantic Geoscience. Except as expressly admitted, Defendant lacks
sufficient information to conclusively admit, and therefore denies the other allegations of
paragraph 260.

261. Admitted that the Maine Drinking Water Program approved PB # 2 as a source of
“spring water.” Except as expressly admitted, the allegations of paragraph 261 are denied.

262. Admitted that Defendant applied, and the Maine Drinking Water Program
approved, PB # 3 as a source of “spring water.” Except as expressly admitted, the allegations of

paragraph 262 are denied.

23
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 24 of 95

263. Admitted that reports were submitted to regulators in New York, Maryland, and
~ California. The documents referenced speak for themselves as to their contents. Except as
expressly admitted, the allegations of paragraph 263 are denied.

264. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 264 are denied.

265. Defendant denies the allegations of paragraph 265.

266. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 266 are denied.

267. Defendant denies the allegations of paragraph 267.

268. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 268 are denied.

269. Defendant denies the allegations of paragraph 269.

270. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 270 are denied.

271. Defendant denies the allegations of paragraph 271.

272. Defendant denies the allegations of paragraph 272.

273. Defendant denies the allegations of paragraph 273.

274. Defendant denies the allegations of paragraph 274.

275. Defendant denies the allegations of paragraph 275.

276. Defendant denies the allegations of paragraph 276.

277. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 277 are denied.

278. Defendant denies the allegations of paragraph 278.

24
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 25 of 95

279. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 279 are denied.

280. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 280 are denied.

281. Defendant denies the allegations of paragraph 281.

282. Defendant denies the allegations of paragraph 282.

283. Defendant denies the allegations of paragraph 283.

284. Defendant admits the allegations of paragraph 284.

285. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
285 are denied.

286. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
286 are denied.

287. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 287 are denied.

288. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 288 are denied.

289. Defendant denies the allegations of paragraph 289.

290. Admitted that Defendant paid Maine for volumes of water obtained from
boreholes 9 and 10, and after its installation, borehole 11. Except as expressly admitted, the
allegations of paragraph 290 are denied.

291. Defendant denies the allegations of paragraph 291.

25
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 26 of 95

292. With the exception of the word “Nevertheless,” the allegations of paragraph 292
are admitted.

293. The document referenced speaks for itself as to its contents. Admitted that the
Maine Drinking Water Program stated that the water collected by PB # 9 and PB # 10 is in fact
spring water. Except as expressly admitted, the allegations of paragraph 293 are denied.

294. Defendant denies the allegations of paragraph 294.

295. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 295 are denied.

296. Admitted that Defendant provided lab reports showing the water chemistry of PB
# 9 and PB # 10 to state regulators. Except as expressly admitted, the allegations of paragraph
296 are denied.

297. Defendant denies the allegations of paragraph 297.

298. Defendant denies the allegations of paragraph 298.

299. Defendant denies the allegations of paragraph 299.

300. Admitted, except that the date of Mark Dubois’ employment was in 2004, and not
in 2003.

301. Defendant denies the allegations of paragraph 301.

302. Admitted that the Maine Drinking Water Program found that PB # 1 intercepts
“spring water” and that there are subaqueous springs in Lower Range Pond. Except as expressly
admitted, the allegations of paragraph 302 are denied.

303. Admitted that Defendant applied to replace PB # 4, and submitted an Atlantic
Geoscience report in support of the application. Except as expressly admitted, the allegations of

paragraph 303 are denied.

26
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 27 of 95

304. Defendant denies the allegations of paragraph 304.

305. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 305 are denied.

306. Defendant admits the allegations of paragraph 306.

307. Defendant admits the allegations of paragraph 307.

308. Defendant denies the allegations of paragraph 308.

309. Defendant denies the allegations of paragraph 309.

310. Except the word “nonetheless,” Defendant admits the allegations of paragraph
310.

311. Defendant denies the allegations of paragraph 311.

312. Admitted that Plaintiffs took water samples in December 2017. Except as
expressly admitted, the allegations of paragraph 312 are denied.

313. Defendant is without sufficient information to conclusively admit what Plaintiffs
may have detected with sonar imagery at Lower Range Pond, and on that basis denies those
allegations. The other allegations of paragraph 313 are denied.

314. Defendant is without sufficient information to conclusively admit what the
photograph shows, and on that basis denies the allegations of paragraph 314.

315. Defendant is without sufficient information to conclusively admit what the
photograph shows, and on that basis denies the allegations of paragraph 315.

316. Defendant denies the allegations of paragraph 316.

317. The Atlantic Geoscience report speaks for itself as to its contents. Except as

expressly admitted, the allegations of paragraph 317 are denied.

27
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 28 of 95

318. The FDA’s August 2012 letter speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 318 are denied.

319. Defendant denies the allegations of paragraph 319.

320. Defendant denies the allegations of paragraph 320.

321. Defendant denies the allegations of paragraph 321.

322. Defendant denies the allegations of paragraph 322.

323. Defendant denies the allegations of paragraph 323.

324. Defendant denies the allegations of paragraph 324.

325. Admitted that Hollis Township is in York County, and that Defendant owns
boreholes and a bottling plant in North Hollis. Except as expressly admitted, the allegations of
paragraph 325 are denied.

326. Admitted that Defendant owns land in the area that includes its boreholes and
bottling plant, and that a portion of the property was once used for potato farming. Except as
expressly admitted, the allegations of paragraph 326 are denied.

327. Admitted that Defendant has five spring water production boreholes, referred to
by number sometimes with the abbreviation “PB” (for “production borehole”) or “BH” (for
“borehole”), and that they are connected to the bottling plant by a pipeline. Except as expressly
admitted, the allegations of paragraph 327 are denied.

328. Admitted that Defendant built utility wells, including one labeled “UW-5” in
certain documents. The contents of public permit documents speak for themselves. Admitted
that Defendant has a borehole referred to as “borehole 6” or “BH-6” on land near the Hollis
plant. Admitted that UW-S is licensed as a “spring water” source by the Maine Drinking Water

Program. Except as expressly admitted, the allegations of paragraph 328 are denied.

28
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 29 of 95

329. Admitted that there is an access road used for the first five boreholes, and that
there is land adjacent to Defendant’s that is owned by the Shy Beaver Hatchery. Defendant lacks
sufficient information to conclusively admit the other allegations of paragraph 329, and on that
basis denies them.

330. Admitted that there is a dirt road providing access to the boreholes. Except as
expressly admitted, the allegations of paragraph 330 are denied.

331. Defendant denies the allegations of paragraph 331.

332. Defendant denies the allegations of paragraph 332.

333. Defendant denies the allegations of paragraph 333.

334. Defendant denies the allegations of paragraph 334.

335. Defendant denies the allegations of paragraph 335.

336. Defendant lacks information sufficient to conclusively admit the allegations of
paragraph 336, and on that basis denies them.

337. Defendant lacks information sufficient to conclusively admit the allegations of
paragraph 337, and on that basis denies them.

338. Defendant lacks information sufficient to conclusively admit the allegations of
paragraph 338, and on that basis denies them.

339. Defendant lacks information sufficient to conclusively admit the allegations of
paragraph 339, and on that basis denies them.

340. Defendant lacks information sufficient to conclusively admit the allegations of
this paragraph, and on that basis denies them. Defendant denies the hydrogeologic argument
contained in the final sentence of paragraph 340.

341. Defendant denies the allegations of paragraph 341.

29
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 30 of 95

342.

343.

344.

345.

346.

347.

348.

349,

350.

Defendant denies the allegations of paragraph 342.
Defendant denies the allegations of paragraph 343.
Defendant denies the allegations of paragraph 344.
Defendant denies the allegations of paragraph 345.
Defendant denies the allegations of paragraph 346.
Defendant denies the allegations of paragraph 347.
Defendant denies the allegations of paragraph 348.
Defendant denies the allegations of paragraph 349.

Defendant lacks information sufficient to conclusively admit the allegations of

paragraph 350, and on that basis denies them.

351.

Defendant lacks information sufficient to conclusively admit the allegations of

paragraph 351, and on that basis denies them.

352.

Defendant lacks information sufficient to conclusively admit the allegations of

paragraph 352, and on that basis denies them.

353.

Defendant lacks information sufficient to conclusively admit the allegations of

paragraph 353, and on that basis denies them.

354,
355.
356.

357.

Defendant denies the allegations of paragraph 354.
Defendant denies the allegations of paragraph 355.
Defendant denies the allegations of paragraph 356.

The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 357 are denied.

358.

The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 358 are denied.

30
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 31 of 95

359.
admitted, the allegations of paragraph 359 are denied.
360.
admitted, the allegations of paragraph 360 are denied.
361.
admitted, the allegations of paragraph 361 are denied.
362.
admitted, the allegations of paragraph 362 are denied.
363.
admitted, the allegations of paragraph 363 are denied.
364.
admitted, the allegations of paragraph 364 are denied.
365.
admitted, the allegations of paragraph 365 are denied.
366.
admitted, the allegations of paragraph 366 are denied.
367. Defendant denies the allegations of paragraph 367.
368.
admitted, the allegations of paragraph 368 are denied.
369.
admitted, the allegations of paragraph 369 are denied.

370.

admitted, the allegations of paragraph 370 are denied.

31

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

The document referenced speaks for itself as to its contents.

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly

Except as expressly
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 32 of 95

371. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 371 are denied.

372. Defendant denies the allegations of paragraph 372.

373. Defendant denies the allegations of paragraph 373.

374. Defendant denies the allegations of paragraph 374.

375. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 375 are denied.

376. Defendant denies the allegations of paragraph 376.

377. Defendant denies the allegations of paragraph 377.

378. Defendant denies the allegations of paragraph 378.

379. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 379 are denied.

380. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 380 are denied.

381. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 381 are denied.

382. Defendant denies the allegations of paragraph 382.

383. Defendant denies the allegations of paragraph 383.

384. Defendant denies the allegations of paragraph 384.

385. Defendant denies the allegations of paragraph 385.

386. Defendant denies the allegations of paragraph 386.

387. Defendant denies the allegations of paragraph 387.

32
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 33 of 95

388. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 388 are denied.

389. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 389 are denied.

390. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 390 are denied.

391. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 391 are denied.

392. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 392 are denied.

393. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 393 are denied.

394. Admitted that the Maine Drinking Water Program approved the sources BH-1
and BH-3 as “spring water.” The approval documents speak for themselves as to their contents.
Except as expressly admitted, the allegations of paragraph 394 are denied.

395. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 395 are denied.

396. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 396 are denied.

397. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 397 are denied.

398. Defendant denies the allegations of paragraph 398.

399. Defendant denies the allegations of paragraph 399.

33
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 34 of 95

400. Admitted that the Maine Drinking Water Program approved the sources BH-2 and
BH-4 as “spring water.” Except as expressly admitted, the allegations of paragraph 400 are
denied.

401. Admitted that in May 2002 an application was submitted concerning borehole # 5
at the Hollis/Clear Spring site, and that Woodard & Curran prepared a Final Installation Report
for the borehole. Except as expressly admitted, the allegations of paragraph 401 are denied.

402. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 402 are denied.

403. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 403 are denied.

404. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 404 are denied.

405. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 405 are denied.

406. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 406 are denied.

407. Defendant denies the allegations of paragraph 407.

408. Defendant denies the allegations of paragraph 408.

409. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 409 are denied.

410. Defendant denies the allegations of paragraph 410.

411. Defendant denies the allegations of paragraph 411.

34
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 35 of 95

412. Admitted that the Maine Drinking Water Program approved the source BH-5 at
Hollis/Clear Spring as “spring water.” Except as expressly admitted, the allegations of
paragraph 412 are denied.

413. Admitted that an application was filed concerning utility well #5. Except as
expressly admitted, the allegations of paragraph 413 are denied.

414. Defendant denies the allegations of paragraph 414.

415. Defendant denies the allegations of paragraph 415.

416. Defendant denies the allegations of paragraph 416.

417. Defendant denies the allegations of paragraph 417.

418. Defendant denies the allegations of paragraph 418.

419. Defendant denies the allegations of paragraph 419.

420. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 420 are denied.

421. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 421 are denied.

422. Admitted that Defendant used UW-S as a source of water for Nestle Pure Life
purified bottled water products, and for some period of time, flavored bottled water products.
Except as expressly admitted, the allegations of paragraph 422 are denied.

423. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 423 are denied.

424. Defendant denies the allegations of paragraph 424.

425. Defendant denies the allegations of paragraph 425.

426. Defendant denies the allegations of paragraph 426.

35
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 36 of 95

427. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 427 are denied.

428. Defendant denies the allegations of paragraph 428.

429. Defendant denies the allegations of paragraph 429.

430. Defendant denies the allegations of paragraph 430.

431. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 431 are denied.

432. Defendant denies the allegations of paragraph 432.

433. Defendant denies the allegations of paragraph 433.

434. Defendant denies the allegations of paragraph 434.

435. Defendant denies the allegations of paragraph 435.

436. Defendant denies the allegations of paragraph 436.

437. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 437 are denied.

438. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 438 are denied.

439. Admitted that the Maine Drinking Water Program approved the source as “spring
water.” The approval document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 439 are denied.

440. Defendant denies the allegations of paragraph 440.

441. Defendant admits the allegations of paragraph 441.

442. Defendant denies the allegations of paragraph 442.

36
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 37 of 95

443. Admitted that the Maine Drinking Water Program approved borehole # 6 as
“spring water.” Except as expressly admitted, the allegations of paragraph 443 are denied.

444. Admitted that there is a gate on the access road leading to Defendant’s Wales
Pond Wells, and signage at various points in the area. Except as expressly admitted, the
allegations of paragraph 444 are denied.

445. Defendant denies the allegations of paragraph 445.

446. Defendant denies the allegations of paragraph 446.

447. Defendant denies the allegations of paragraph 447.

448. Defendant denies the allegations of paragraph 448.

449. Defendant denies the allegations of paragraph 449.

450. Defendant denies the allegations of paragraph 450.

451. Admitted that Defendant owns land at Garden Spring, and that this ownership
interest is a matter of public record. Except as expressly admitted, the allegations of paragraph
451 are denied.

452. Admitted that Defendant owns land at Garden Spring, and that this ownership
interest is a matter of public record. Except as expressly admitted, the allegations of paragraph
452 are denied.

453. Defendant denies the allegations of paragraph 453.

454. Admitted that there are the two spring water boreholes at Garden Spring. The
document referenced speaks for itself as to its contents. Except as expressly admitted, the
allegations of paragraph 454 are denied.

455. The allegations of paragraph 455 are denied.

37
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 38 of 95

456. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 456 are denied.

457. Defendant denies the allegations of paragraph 457.

458. Admitted that Maine Bottling Company was a prior owner of the site, and sold
water as spring water under the Garden Spring Water brand name, based on approval of the State
of Maine. Except as expressly admitted, the allegations of paragraph 458 are denied.

459. Admitted that Maine officials approved use of the site as a source for spring water
bottling. Except as expressly admitted, the allegations of paragraph 459 are denied.

460. Admitted that the prior owner of the site applied for and received permission to
build a small bottling plant, and that it referred to springs on the site. Except as expressly
admitted, the allegations of paragraph 460 are denied.

461. Defendant is without sufficient information to conclusively admit the allegations
of paragraph 461, and on that basis denies the allegations.

462. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 462 are denied.

463. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 463 are denied.

464. Defendant lacks sufficient information to conclusively admit the allegations about
conditions in March 1999. Except as expressly admitted, the remaining allegations of paragraph
464 are denied.

465. The document referenced speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 465 are denied.

38
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 39 of 95

466. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 466 are denied.

467. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 467 are denied.

468. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 468 are denied.

469. Defendant denies the allegations of paragraph 469.

470. Defendant denies the allegations of paragraph 470.

471. Defendant denies the allegations of paragraph 471.

472. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 472 are denied.

473. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 473 are denied.

474. Defendant denies the allegations of paragraph 474.

475. Defendant denies the allegations of paragraph 475.

476. Defendant denies the allegations of paragraph 476.

477. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 477 are denied.

478. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 478 are denied.

479. Defendant denies the allegations of paragraph 479.

39
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 40 of 95

480. Defendant lacks sufficient information to conclusively admit what Maine Bottling
Company claimed, and on that basis denies the allegations. The remaining allegations of
paragraph 480 are denied.

481. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 481 are denied.

482. Admitted that Defendant described three springs with the designations “Spring
A,” “Spring B,” and “Spring C.” Except as expressly admitted, the allegations of paragraph 482
are denied.

483. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 483 are denied.

484. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 484 are denied.

485. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 485 are denied.

486. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 486 are denied.

487. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 487 are denied.

488. Defendant denies the allegations of paragraph 488.

489. Defendant denies the allegations of paragraph 489.

490. Defendant denies the allegations of paragraph 490.

491. Defendant denies the allegations of paragraph 491.

40
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 41 of 95

492. The document referenced speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 492 are denied.

493. The approval document from the Maine Drinking Water Program speaks for itself
as to its contents. Except as expressly admitted, the allegations of paragraph 493 are denied.

494. The approval document from the Maine Drinking Water Program speaks for itself
as to its contents. Except as expressly admitted, the allegations of paragraph 494 are denied.

495. The approval documents from the State of Maine speaks for themselves as to their
contents. Except as expressly admitted, the allegations of paragraph 495 are denied.

496. Admitted that Atlantic Geoscience was requested to collect water quality samples
for comparison in 1996. Except as expressly admitted, the allegations of paragraph 496 are
denied.

497. Defendant denies the allegations of paragraph 497.

498. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 498 are denied.

499. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 499 are denied.

500. Defendant denies the allegations of paragraph 500.

501. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 501 are denied.

502. Admitted that the Garden Spring boreholes # 1 and # 2 are approved as “spring
water” by the Maine Drinking Water Program. The referenced document speaks for itself as to

its contents. Except as expressly admitted, the allegations of paragraph 502 are denied.

Al
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 42 of 95

503. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 503 are denied.

504. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 504 are denied.

505. Defendant denies the allegations of paragraph 505.

506. The referenced documents speak for themselves as to their contents. Except as
expressly admitted, the allegations of paragraph 506 are denied.

507. Defendant denies the allegations of paragraph 507.

508. Defendant denies the allegations of paragraph 508.

509. Admitted that the Drinking Water Program renewed the permit. Except as
expressly admitted, the allegations of paragraph 509 are denied.

510. Defendant denies the allegations of paragraph 510.

511. Thereferenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 511 are denied.

512. Defendant denies the allegations of paragraph 512.

513. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 513 are denied.

514. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 514 are denied.

515. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 515 are denied.

516. Defendant denies the allegations of paragraph 516.

517. Defendant denies the allegations of paragraph 517.

42
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 43 of 95

518. Admitted that the Maine Drinking Water Program approved the Garden Spring
source as “spring water.” Except as expressly admitted, the allegations of paragraph 518 are
denied.

519. Admitted that the Maine Drinking Water Program stated that it was appropriate to
continue to designate water from the site as “spring water,” and that the referenced document
speaks for itself as to its contents. Except as expressly admitted, the allegations of paragraph 519
are denied.

520. Admitted that the Maine Drinking Water Program approved the site as “spring
water.” Except as expressly admitted, the allegations of paragraph 520 are denied.

521. Defendant denies the allegations of paragraph 521.

522. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 522 are denied.

523. Defendant denies the allegations of paragraph 523.

524. Admitted that annual monitoring reports were submitted by Sevee & Maher to the
Drinking Water Program, and that the Maine Drinking Water Program continued to approve
Garden Spring site as a spring water source. Except as expressly admitted, the allegations of
paragraph 524 are denied.

525. Admitted that no “Gazebo” or “steel riser” were built. The referenced document
speaks for itself as to its contents. Except as expressly admitted, the allegations of paragraph 525
are denied.

526. Defendant denies the allegations of paragraph 526.

527. Defendant denies the allegations of paragraph 527.

528. Defendant denies the allegations of paragraph 528.

43
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 44 of 95

529. Defendant denies the allegations of paragraph 529.

530. Admitted that the entrance to the property has a gate and fence, and that there is
signage in certain areas. Except as expressly admitted, the allegations of paragraph 530 are
denied.

531. Defendant lacks sufficient information concerning the gate on the Town of
Mechanic’s property, and about its purpose. Defendant also lacks sufficient information
concerning the ease of access to that property, or its signage. Based on this lack of sufficient
information to conclusively admit the allegations, the allegations of paragraph 531 are denied.

532. Defendant denies the allegations of paragraph 532.

533. Defendant denies the allegations of paragraph 533.

534. Defendant denies the allegations of paragraph 534.

535. Defendant denies the allegations of paragraph 535.

536. Defendant denies the allegations of paragraph 536.

537. Admitted that Fryeburg has an approximate population of 3,500 residents, located
in Oxford County, Maine. Except as expressly admitted, the allegations of paragraph 537 are
denied.

538. Admitted that there are hills in the area. Except as expressly admitted, the
allegations of paragraph 538 are denied.

539. Admitted that Wards Brook has a dam, and that the water feature behind the dam
is called Wards Pond. Except as expressly admitted, the allegations of paragraph 539 are denied.

540. The referenced document speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 540 are denied.

44
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 45 of 95

541. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 541 are denied.

542. Admitted that the Fryeburg Water Company has two boreholes at the site, one of
which is used to supply municipal water needs. The referenced document speaks for itself as to
its contents. Except as expressly admitted, the allegations of paragraph 542 are denied.

543. Defendant denies the allegations of paragraph 543.

544. Defendant lacks sufficient information to conclusively admit the ownership
structure of the Fryeburg Water Company in 1997. Admitted that there are two boreholes, that
one of them is used to supply water to town residents, and that the other borehole has been used
exclusively as a water source for Defendant. Except as expressly admitted, the allegations of
paragraph 544 are denied.

545. Admitted that Defendant has obtained water from the site under bulk water
purchase contracts, and that the borehole is connected to a pumping station for loading water
tankers that deliver spring water to bottling plants in Poland Spring, Hollis, and Framingham.
Except as expressly admitted, the allegations of paragraph 545 are denied.

546. Admitted that FWC # 2 continues to supply water to town residents, and that
under the terms of the water supply contract, FWC # 1 can be connected to the town’s water
supply system in certain emergency circumstances, though this has never occurred. The permits
speak for themselves as to their contents. Except as expressly admitted, the allegations of
paragraph 546 are denied.

547. Admitted that the labels for Poland Spring Water do not state that Evergreen

Spring is a “municipal source.” It is not required by law for them to do so, contrary to the

45
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 46 of 95

allegations of this paragraph. Except as expressly admitted, the allegations of paragraph 547 are
denied.

548. Defendant denies the allegations of paragraph 548.

549. Defendant lacks sufficient information to conclusively admit the allegations of
paragraph 549, and on that basis denies the allegations of paragraph 549.

550. Admitted that Defendant bought Pure Mountain Springs and has a bulk water
supply contract with Fryeburg Water Company. Defendant lacks sufficient information to
conclusively admit allegations concerning Fryeburg Water Company’s reorganization or
finances, and on that basis denies those allegations. Except as expressly admitted, the allegations
of paragraph 550 are denied.

551. The contract and proceedings leading to the contract are a matter of public record
and speak for themselves. Except as expressly admitted, the allegations of paragraph 551 are
denied.

552. Admitted that the site is to the northeast of the dam on Wards Brook, and that
access to the site is from Maine Route 113. Except as expressly admitted, the allegations of
paragraph 552 are denied.

553. Defendant denies the allegations of paragraph 553.

554. Defendant denies the allegations of paragraph 554.

555. Defendant denies the allegations of paragraph 555.

556. Defendant denies the allegations of paragraph 556.

557. Defendant denies the allegations of paragraph 557.

558. Defendant denies the allegations of paragraph 558.

559. Defendant denies the allegations of paragraph 559.

46
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 47 of 95

560. Defendant denies the allegations of paragraph 560.

561. Defendant denies the allegations of paragraph 561.

562. Defendant denies the allegations of paragraph 562.

563. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 563 are denied.

564. The referenced document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 564 are denied.

565. Defendant denies the allegations of paragraph 565.

566. Defendant denies the allegations of paragraph 566.

567. Defendant denies the allegations of paragraph 567.

568. Defendant denies the allegations of paragraph 568.

569. Admitted that the Maine Drinking Water Program certified that water collected
from FWC # 1 is “spring water.” The approval letter speaks for itself as to its contents. Except
as expressly admitted, the allegations of paragraph 569 are denied.

570. The approval letter speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 570 are denied.

571. The approval letter speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 571 are denied.

572. Admitted that Defendant has sold millions of gallons of water from FWC # 1 as
“spring water,” and that these sales were based on the approvals of the Maine Drinking Water
Program as well as approvals of other states, including New York, Massachusetts, Connecticut,
New Jersey, Rhode Island, New Hampshire, Pennsylvania, and Vermont, all approving FWC # 1

as “spring water.” Except as expressly admitted, the allegations of paragraph 572 are denied.

AT
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 48 of 95

573. Defendant lacks sufficient information to conclusively admit the allegations about
what the Fryeburg Planning Board retained or commissioned Emery & Garrett Groundwater, Inc.
to do, and on that basis denies the allegations of paragraph 573.

574. Defendant denies the allegations of paragraph 574.

575. Defendant denies the allegations of paragraph 575.

576. Defendant denies the allegations of paragraph 576.

577. Defendant denies the allegations of paragraph 577.

578. Admitted that annual monitoring reports were submitted by Woodard & Curran,
and by Nestle Waters. Except as expressly admitted, the allegations of paragraph 578 are denied.

579. Admitted that the Maine Drinking Water Program issued memoranda in 2007 and
2008 stating it continues to approve the source as “spring water.” The approval documents speak
for themselves as to their contents. Except as expressly admitted, the allegations of paragraph
579 are denied.

580. Admitted that the property has a fence, and signage. Except as expressly
admitted, the allegations of paragraph 580 are denied.

581. Defendant is without sufficient information to conclusively admit the allegations
about security measures at other sites owned by Fryeburg Water Company, and on that basis
denies the allegations of paragraph 581.

582. Defendant admits it owns other property in the area that are reflected in Oxford
County property records as a matter of public record, and has at times posted signs consistent
with its ownership interest. Except as expressly admitted, the allegations of paragraph 582 are
denied.

583. Defendant denies the allegations of paragraph 583.

48
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 49 of 95

584. Defendant denies the allegations of paragraph 584.

585. Admitted that Maine Department of Environmental Protection approved the
remediation. The approval document speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 585 are denied.

586. Defendant denies the allegations of paragraph 586.

587. Defendant denies the allegations of paragraph 587.

588. Defendant denies the allegations of paragraph 588.

589. Defendant denies the allegations of paragraph 589.

590. Defendant denies the allegations of paragraph 590.

591. Defendant denies the allegations of paragraph 591.

592. Defendant admits that it has a spring source in Denmark, Maine. Defendant lacks
sufficient information to conclusively confirm the other geographic information alleged, and on
that basis denies the allegations of paragraph 592.

593. Nestle Waters admits that it has acquired and owns land in Denmark. Defendant
lacks sufficient information to conclusively confirm the other geographic information alleged,
and on that basis denies the allegations of paragraph 593.

594. Defendant admits that it has a pipeline between its boreholes and tanker loading
station, used to transport water to bottling plants in Hollis and Poland Spring. Except as
expressly admitted, the allegations of paragraph 594 are denied.

595. Defendant admits that it has a spring source in Denmark, Maine that uses two
boreholes. Defendant lacks sufficient information to conclusively confirm the other geographic

information alleged, and on that basis denies the allegations of paragraph 595.

49
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 50 of 95

596. Defendant lacks sufficient information to conclusively confirm the geographic
information alleged, and on that basis denies the allegations of paragraph 596.

597. Defendant admits that there is a gate and signage located at the property,
including signage that identifies its ownership interest in the property. Except as expressly
admitted, the allegations of paragraph 597 are denied.

598. Defendant admits there is a Maine Geological Survey map, which document
speaks for itself as to its contents. Except as expressly admitted, the allegations of paragraph 598
are denied.

599. Defendant denies the allegations of paragraph 599.

600. Defendant lacks sufficient information to conclusively admit that the “only”
historical mention found through unspecified internet searches is the one referred to here, and on
that basis denies the allegations of paragraph 600.

601. Defendant admits that there is a spring called “Cold Spring,” and that there is
historical evidence of it, including the name of the road. Except as expressly admitted, the
allegations of paragraph 601 are denied.

602. Defendant denies the allegations of paragraph 602.

603. Defendant denies the allegations of paragraph 603.

604. Defendant denies the allegations of paragraph 604.

605. Defendant denies the allegations of paragraph 605.

606. Defendant denies the allegations of paragraph 606.

607. Admitted that Woodard & Curran’s 2005 Baseline Biomonitoring Results report

included a Wetland Classification analysis prepared by Woodlot Alternatives, Inc., which speaks

50
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 51 of 95

for itself as to its contents. Except as expressly admitted, the allegations of paragraph 607 are
denied.

608. Admitted that Woodard & Curran’s 2005 Baseline Biomonitoring Results report
included a Wetland Classification analysis prepared by Woodlot Alternatives, Inc., which speaks
for itself as to its contents. Except as expressly admitted, the allegations of paragraph 608 are
denied.

609. Admitted that Woodard & Curran authored a 2005 Baseline Biomonitoring
Results report, which speaks for itself as to its contents. Except as expressly admitted, the
allegations of paragraph 609 are denied.

610. Admitted that Woodard & Curran’s 2005 Baseline Biomonitoring Results report
included a Wetland Classification analysis prepared by Woodlot Alternatives, Inc., which speaks
for itself as to its contents. Except as expressly admitted, the allegations of paragraph 610 are
denied.

611. Admitted that Woodard & Curran’s reports contain reference to spring points.
Except as expressly admitted, the allegations of paragraph 611 are denied.

612. Defendant denies the allegations of paragraph 612.

613. Defendant denies the allegations of paragraph 613.

614. Admitted that Woodard & Curran authored a Hydrogeologic Report, which
speaks for itself as to its contents. The allegations of paragraph 614 are denied.

615. Admitted that the manometer can be used for taking water samples. Except as
expressly admitted, the allegations of paragraph 615 are denied.

616. Admitted that Woodard & Curran authored a Hydrogeologic Report, which

speaks for itself as to its contents. The allegations of paragraph 616 are denied.

51
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 52 of 95

617. Admitted that Woodard & Curran authored a Hydrogeologic Report, which
speaks for itself as to its contents. The allegations of paragraph 617 are denied.

618. Defendant denies the allegations of paragraph 618.

619. Admitted that Woodard & Curran authored a Hydrogeologic Report, which
speaks for itself as to its contents. The allegations of paragraph 619 are denied.

620. Admitted that Woodard & Curran authored a Hydrogeologic Report, which
speaks for itself as to its contents. The allegations of paragraph 620 are denied.

621. Admitted that Woodard & Curran authored a Hydrogeologic Report, which
speaks for itself as to its contents. The allegations of paragraph 621 are denied.

622. Defendant denies the allegations of paragraph 622.

623. Defendant denies the allegations of paragraph 623.

624. Admitted that a 2008 renewal application was filed, authored by Woodard &
Curran, which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 624 are denied.

625. Defendant denies the allegations of paragraph 625.

626. Admitted that pump tests of the boreholes at the Cold Spring site in Denmark
showed a hydraulic response at the spring points, and that this was documented by Woodard &
Curran in hydrogeologic reports. Except as expressly admitted, the allegations of paragraph 626
are denied.

627. Defendant denies the allegations of paragraph 627.

628. Defendant denies the allegations of paragraph 628.

629. Defendant denies the allegations of paragraph 629.

630. Defendant denies the allegations of paragraph 630.

52
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 53 of 95

631. Defendant denies the allegations of paragraph 631.

632. Defendant denies the allegations of paragraph 632.

633. Defendant denies the allegations of paragraph 633.

634. Defendant denies the allegations of paragraph 634.

635. Defendant denies the allegations of paragraph 635.

636. Defendant denies the allegations of paragraph 636.

637. Defendant denies the allegations of paragraph 637.

638. Defendant denies the allegations of paragraph 638.

639. Defendant denies the allegations of paragraph 639.

640. Defendant denies the allegations of paragraph 640.

641. Defendant denies the allegations of paragraph 641.

642. Admitted that Defendant has a photograph of springs flowing at its site in
Denmark, and that it publicly showed the referenced photo at a town meeting. Except as
expressly admitted, the allegations of paragraph 642 are denied.

643. Defendant denies the allegations of paragraph 643.

644. Defendant denies the allegations of paragraph 644.

645. Defendant denies the allegations of paragraph 645.

646. Defendant denies the allegations of paragraph 646.

647. Defendant denies the allegations of paragraph 647.

648. Admitted that the Maine Drinking Water Program approved the Cold Spring
boreholes as “spring water.” The approval document speaks for itself as to its contents. Except
as expressly admitted, the allegations of paragraph 648 are denied.

649. Defendant denies the allegations of paragraph 649.

53
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 54 of 95

650. Defendant denies the allegations of paragraph 650.

651. Defendant denies the allegations of paragraph 651.

652. Defendant denies the allegations of paragraph 652.

653. Defendant denies the allegations of paragraph 653.

654. Defendant denies the allegations of paragraph 654.

655. Defendant denies the allegations of paragraph 655.

656. Defendant admits that it has a spring source in Dallas Plantation, Franklin County,
Maine. Defendant lacks sufficient information to conclusively confirm the other geographic
information alleged, and on that basis denies the allegations of paragraph 656.

657. Nestle Waters admits that it has acquired and owns land in Dallas Plantation.
Defendant lacks sufficient information to conclusively confirm the other geographic information
alleged, and on that basis denies the allegations of paragraph 657.

658. Defendant denies the allegations of paragraph 658.

659. Defendant denies the allegations of paragraph 659.

660. Defendant denies the allegations of paragraph 660.

661. Defendant lacks sufficient information to conclusively confirm the other
geographic information alleged about the location of the two boreholes at its White Cedar Spring
source, and on that basis denies the allegations of paragraph 661.

662. Admitted that there is security fencing at the property, and signage. Except as
expressly admitted, the allegations of paragraph 662 are denied.

663. Admitted that the Maine Geologic Survey made a map that covers the geographic
area including the White Cedar Spring site, which speaks for itself as to its contents. Except as

expressly admitted, the allegations of paragraph 663 are denied.

54
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 55 of 95

664. Defendant denies the allegations of paragraph 664.

665. Defendant denies the allegations of paragraph 665.

666. Defendant denies the allegations of paragraph 666.

667. Defendant denies the allegations of paragraph 667.

668. Defendant denies the allegations of paragraph 668.

669. Defendant denies the allegations of paragraph 669.

670. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 670 are denied.

671. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 671 are denied.

672. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 672 are denied.

673. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 673 are denied.

674. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of

paragraph 674 are denied.

55
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 56 of 95

675. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 675 are denied.

676. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 676 are denied.

677. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 677 are denied.

678. Defendant denies the allegations of paragraph 678.

679. Defendant denies the allegations of paragraph 679.

680. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 680 are denied.

681. Defendant denies the allegations of paragraph 681.

682. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 682 are denied.

683. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 683 are denied.

684. Defendant denies the allegations of paragraph 684.

56
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 57 of 95

685. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 685 are denied.

686. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 686 are denied.

687. Defendant denies the allegations of paragraph 687.

688. Defendant denies the allegations of paragraph 688.

689. Defendant denies the allegations of paragraph 689.

690. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 690 are denied.

691. Admitted that Woodard & Curran prepared a hydrogeologic report for the site,
which speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 691 are denied.

692. Defendant denies the allegations of paragraph 692.

693. Defendant denies the allegations of paragraph 693.

694. Defendant denies the allegations of paragraph 694.

695. Defendant denies the allegations of paragraph 695.

696. Defendant denies the allegations of paragraph 696.

697. Defendant denies the allegations of paragraph 697.

698. Defendant denies the allegations of paragraph 698.

699. Defendant denies the allegations of paragraph 699.

57
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 58 of 95

700. Defendant denies the allegations of paragraph 700.

701. Defendant denies the allegations of paragraph 701.

702. Admitted that borehole # 2 was drilled after borehole # 1. Woodard & Curran
prepared a hydrogeologic report concerning borehole # 2, which speaks for itself as to its
contents. Except as expressly admitted, the allegations of paragraph 702 are denied.

| 703. Admitted that the Maine Drinking Water Program has approved the two boreholes
# 1 and #2 as producing “spring water.” Except as expressly admitted, the allegations of
paragraph 703 are denied.

704. The two Woodard & Curran reports referred to in this paragraph speak for
themselves as to their contents. Except as expressly admitted, the allegations of paragraph 704
are denied.

705. Defendant denies the allegations of paragraph 705.

706. Defendant denies the allegations of paragraph 706.

707. Defendant denies the allegations of paragraph 707.

708. Defendant denies the allegations of paragraph 708.

709. Defendant denies the allegations of paragraph 709.

710. Admitted that Pierce Pond Township is in Somerset County, Maine, and that
Defendant owns land there. Defendant lacks sufficient information to conclusively confirm the
other geographic information alleged, and on that basis denies the allegations of paragraph 710.

711. Defendant’s property is surrounded by mountains. Except as expressly admitted,
defendant lacks sufficient information to conclusively confirm the other geographic information

alleged, and on that basis denies the allegations of paragraph 711.

58
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 59 of 95

712. Defendant admits that it owns a facility near the Spruce Spring source that has in
the past been used as a fish hatchery, and that some of the structures on the property may be
visible in aerial photographs. Except as expressly admitted, the allegations of paragraph 712 are
denied.

713. Defendant lacks sufficient information to conclusively confirm the geographic
information alleged, and on that basis denies the allegations of paragraph 713.

714. The photos referenced speak for themselves as to their contents. Except as
expressly admitted, the allegations of paragraph 714 are denied.

715. Admitted that there is fencing and signage at the site. Except as expressly
admitted, the allegations of paragraph 715 are denied.

716. Defendant denies the allegations of paragraph 716.

717. Admitted that the Maine Geological Survey map created in 2001 does not show
things that did not exist at the time the map was created. Except as expressly admitted, the
allegations of this paragraph are denied.

718. Defendant denies the allegations of paragraph 718.

719. The Maine DEP Fact Sheets speak for themselves as to their contents. Except as
expressly admitted, the allegations of paragraph 719 are denied.

720. Admitted that Defendant applied for a spring water permit, and submitted a report
from Woodard & Curran in support of the application. The report speaks for itself as to its
contents. Except as expressly admitted, the allegations of paragraph 720 are denied.

721. Admitted that Defendant applied for a spring water permit, and submitted a report
from Woodard & Curran in support of the application. The report speaks for itself as to its

contents. Except as expressly admitted, the allegations of paragraph 721 are denied.

59
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 60 of 95

722. Admitted that the springs on the other side of Cold Brook from the site and
boreholes are not what Defendant refers to as Spruce Spring. Except as expressly admitted, the
allegations of paragraph 722 are denied.

723. Admitted that Spruce Spring is on the south side of Cold Brook, as are the
boreholes. Except as expressly admitted, the allegations of paragraph 723 are denied.

724. Defendant denies the allegations of paragraph 724.

725. Defendant denies the allegations of paragraph 725.

726. The 2014 Permit Amendment speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 726 are denied.

727. Defendant denies the allegations of paragraph 727.

728. Defendant denies the allegations of paragraph 728.

729. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 729 are denied.

730. Defendant denies the allegations of paragraph 730.

731. Defendant denies the allegations of paragraph 731.

732. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 732 are denied.

733. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 733 are denied.

734. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 734 are denied.

735. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as

expressly admitted, the allegations of paragraph 735 are denied.

60
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 61 of 95

736. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 736 are denied.

737. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 737 are denied.

738. Defendant denies the allegations of paragraph 738.

739. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 739 are denied.

740. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 740 are denied.

741. Defendant denies the allegations of paragraph 741.

742. Defendant denies the allegations of paragraph 742.

743. Defendant denies the allegations of paragraph 743.

744. Defendant denies the allegations of paragraph 744.

745. Defendant denies the allegations of paragraph 745.

746. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 746 are denied.

747. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 747 are denied.

748. The Woodard & Curran 2004 report speaks for itself as to its contents. Except as
expressly admitted, the allegations of paragraph 748 are denied.

749. The permit is a matter of public record and speaks for itself as to its contents.
Except as expressly admitted, the allegations of paragraph 749 are denied.

750. Defendant denies the allegations of paragraph 750.

61
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 62 of 95

751. Defendant denies the allegations of paragraph 751.

752. Defendant denies the allegations of paragraph 752.

753. Defendant denies the allegations of paragraph 753.

754. Defendant denies the allegations of paragraph 754.

755. Admitted that Kingfield is in Franklin County. Admitted that there are mountains
in the area, including Sugarloaf Mountain, Mount Abraham, and others. Except as expressly
admitted, the allegations of paragraph 755 are denied.

756. Admitted that two branches of the Carrabassett River converge in Kingfield,
Maine, and that a portion of the water in each is from rainfall and snowmelt. Except as expressly
admitted, the allegations of paragraph 756 are denied.

757. Admitted that Defendant owns a bottling plant located on land south of Kingfield.
Except as expressly admitted, the allegations of paragraph 757 are denied.

758. Admitted that Defendant owns property between West Kingfield Road and the
Carrabassett River, has five spring water production boreholes on the site, and owns other land in
the area, including land used for a pipeline. Except as expressly admitted, the allegations of
paragraph 758 are denied.

759. Admitted that defendant refers to boreholes by number, and that the site is
bounded by West Kingfield Road and Rapid Stream. Except as expressly admitted, the
allegations of paragraph 759 are denied.

760. Admitted that there is a pipeline that transports water from the spring sources to
the bottling plant. Except as expressly admitted, the allegations of paragraph 760 are denied.

761. Admitted that there is a gate on the entrance road to the site, with signage relating

to site security. Except as expressly admitted, the allegations of paragraph 761 are denied.

62
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 63 of 95

762. Admitted that there is signage at the property indicating Defendant’s ownership,
and that the boreholes, which are inside small buildings, are not visible from any public road.
Except as expressly admitted, the allegations of paragraph 762 are denied.

763. Defendant lacks information sufficient to conclusively admit the security
measures employed by the Kingfield public water system, including the frequency with which its
gate is locked, and on that basis denies the allegations of paragraph 763.

764. The Maine Geological Survey map for this geographic area speaks for itself as to
its contents. The version created prior to the existence of boreholes on the site would logically
not show boreholes that did not yet exist. Except as expressly admitted, the allegations of
paragraph 764 are denied.

765. The permit issued by the Town of Kingfield is a matter of public record and
speaks for itself as to its contents. Admitted that Defendant pumps less water than authorized
under the permit. Except as expressly admitted, the allegations of paragraph 765 are denied.

766. The permit issued by the Maine Drinking Water Program is a matter of public
record and speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 766 are denied.

767. Admitted that the Maine Drinking Water Program approved the boreholes at the
Bradbury Spring site as “spring water.” The Drumlin report speaks for itself as to its contents.
Except as expressly admitted, the allegations of paragraph 767 are denied.

768. The Drumlin report speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 768 are denied.

63
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 64 of 95

769. The Drumlin report concludes that the federal spring water standard of identity is
met, and speaks for itself as to its contents. Except as expressly admitted, the allegations of
paragraph 769 are denied.

770. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 770 are denied.

771. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 771 are denied.

772. Defendant denies the allegations of paragraph 772.

773. Defendant denies the allegations of paragraph 773.

774. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 774 are denied.

775. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 775 are denied.

776. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 776 are denied.

777. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 777 are denied.

778. Defendant denies the allegations of paragraph 778.

779. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 779 are denied.

780. The Drumlin report speaks for itself as to its contents. Except as expressly

admitted, the allegations of paragraph 780 are denied.

64
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 65 of 95

781. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 781 are denied.

782. Defendant denies the allegations of paragraph 782.

783. Defendant denies the allegations of paragraph 783.

784. Defendant denies the allegations of paragraph 784.

785. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 785 are denied.

786. Defendant denies the allegations of paragraph 786.

787. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 787 are denied.

788. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 788 are denied.

789. The Drumlin report speaks for itself as to its contents. Except as expressly
admitted, the allegations of paragraph 789 are denied.

790. Defendant denies the allegations of paragraph 790.

791. Defendant denies the allegations of paragraph 791.

792. Defendant denies the allegations of paragraph 792.

793. Defendant denies the allegations of paragraph 793.

794. Defendant denies the allegations of paragraph 794.

795. Defendant denies the allegations of paragraph 795.

796. Admitted that state regulatory officials ensure compliance with the standard of
identity for spring water. Except as expressly admitted, Defendant denies the allegations of

paragraph 796.

65
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 66 of 95

797. Defendant admits the allegations of paragraph 797.

798. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
798 are denied.

799. Defendant admits that the agencies cooperate and in some cases attempt to avoid
redundancy. Defendant admits that the Drinking Water Program evaluates and ensures
compliance with the spring water regulation, and has environmental engineers, hydrogeologists
and staff members who perform this role. Except as expressly admitted, the allegations of
paragraph 799 are denied.

800. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
800 are denied.

801. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
801 are denied.

802. Admitted that in January 2002, Tom Brennan was appointed by the Governor of
Maine to the Maine Public Drinking Water Commission, as a member representing the “non-
transient, non-community water supply sector.” He has subsequently been re-appointed as a
member representing the drinking water public. His current term is scheduled to expire in August
2021. Except as expressly admitted, the allegations of paragraph 802 are denied.

803. Admitted that Tom Brennan is a senior natural resource manager at Nestle Waters
with responsibility for the Northeast and Mid-Atlantic regions. Except as expressly admitted, the

allegations of paragraph 803 are denied.

66
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 67 of 95

804. Admitted that Tom Brennan has in the past served as Vice-Chair or Chair. Except
as expressly admitted, the allegations of paragraph 804 are denied.

805. Admitted that the Water Commission meets four times annually, and that it has
met at least once at the bottling plant at Poland Spring and at least once at the bottling plant at
Hollis. Except as expressly admitted, the allegations of paragraph 805 are denied.

806. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
806 are denied.

807. Defendant admits the allegations of paragraph 807.

808. Defendant denies the allegations of paragraph 808.

809. Defendant denies the allegations of paragraph 809.

810. Defendant denies the allegations of paragraph 810.

811. Defendant denies the allegations of paragraph 811.

812. Defendant denies the allegations of paragraph 812.

813. Defendant denies the allegations of paragraph 813.

814. Defendant denies the allegations of paragraph 814.

815. Defendant denies the allegations of paragraph 815.

816. Defendant denies the allegations of paragraph 816.

817. Defendant denies the allegations of paragraph 817.

818. Defendant denies the allegations of paragraph 818.

819. Defendant denies the allegations of paragraph 819.

820. Defendant denies the allegations of paragraph 820.

821. Defendant denies the allegations of paragraph 821.

67
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 68 of 95

822. Defendant denies the allegations of paragraph 822.

823. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
823 are denied.

824. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
824 are denied.

825. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
825 are denied.

826. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
826 are denied.

827. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
827 are denied.

828. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
828 are denied.

829. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
829 are denied.

830. Defendant denies the allegations of paragraph 830.

68
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 69 of 95

831. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
831 are denied.

832. Defendant is without knowledge or information sufficient to form a belief as to
the truth of paragraph 832, and therefore denies the same.

833. Defendant is without knowledge or information sufficient to form a belief as to
the truth of paragraph 833, and therefore denies the same.

834. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
834 are denied.

835. Defendant is without knowledge or information sufficient to form a belief as to
the truth of paragraph 835, and therefore denies the same.

836. In response to paragraph 836, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

837. Defendant denies the allegations of paragraph 837.

838. Defendant denies the allegations of paragraph 838.

839. Defendant denies the allegations of paragraph 839.

840. Defendant denies the allegations of paragraph 840.

841. Defendant denies the allegations of paragraph 841.

842. Defendant denies the allegations of paragraph 842.

843. Defendant denies the allegations of paragraph 843.

844. Defendant denies the allegations of paragraph 844.

845. Defendant denies the allegations of paragraph 845.

69
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 70 of 95

846. Defendant denies the allegations of paragraph 846.

847. In response to paragraph 847, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

848. Defendant denies the allegations of paragraph 848.

849. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
849 are denied.

850. Defendant admits the allegations of paragraph 850.

851. Defendant denies the allegations of paragraph 851.

852. Defendant denies the allegations of paragraph 852.

853. Defendant denies the allegations of paragraph 853.

854. Defendant denies the allegations of paragraph 854.

855. Defendant denies the allegations of paragraph 855.

856. Defendant denies the allegations of paragraph 856.

857. In response to paragraph 857, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

858. Defendant denies the allegations of paragraph 858.

859. The allegations of paragraph 859 purport to characterize the New Jersey CFA,
which speaks for itself and is the best evidence of its contents and meaning. To the extent a
response is required, Defendant denies the allegations of paragraph 859.

860. The allegations of paragraph 860 purport to characterize the New Jersey CFA,

which speaks for itself and is the best evidence of its contents and meaning. The allegations of

- 70
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 71 of 95

this paragraph also contain conclusions of law, which require no response. To the extent a
response is required, Defendant denies the allegations of paragraph 860.

861. Defendant denies the allegations of paragraph 861.

862. Defendant denies the allegations of paragraph 862.

863. Defendant denies the allegations of paragraph 863.

864. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
864 are denied.

865. Defendant denies the allegations of paragraph 865.

866. Defendant denies the allegations of paragraph 866.

867. Defendant denies the allegations of paragraph 867.

868. Defendant is without knowledge or information sufficient to form a belief as to
the truth of paragraph 868, and therefore denies the same.

869. Inresponse to paragraph 869, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

870. Defendant denies the allegations of paragraph 870.

871. The allegations of paragraph 871 purport to characterize New York General
Business Law (““GBL”) § 349, which speaks for itself and is the best evidence of its contents and
meaning. To the extent a response is required, Defendant denies the allegations of paragraph
871.

872. The allegations of paragraph 872 purport to characterize New York GBL § 349,

which speaks for itself and is the best evidence of its contents and meaning. The allegations of

71
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 72 of 95

this paragraph also contain conclusions of law, which require no response. To the extent a
response is required, Defendant denies the allegations of paragraph 872.

873. Defendant denies the allegations of paragraph 873.

874. Defendant denies the allegations of paragraph 874.

875. Defendant denies the allegations of paragraph 875.

876. Defendant denies the allegations of paragraph 876.

877. Defendant denies the allegations of paragraph 877.

878. Defendant denies the allegations of paragraph 878.

879. Defendant denies the allegations of paragraph 879.

880. Defendant denies the allegations of paragraph 880.

881. Defendant denies the allegations of paragraph 881.

882. In response to paragraph 882, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

883. Defendant denies the allegations of paragraph 883.

884. The allegations of paragraph 884 purport to characterize the New York GBL §
350, which speaks for itself and is the best evidence of its contents and meaning. To the extent a
response is required, Defendant denies the allegations of paragraph 884.

885. The allegations of paragraph 885 purport to characterize New York GBL § 350,
which speaks for itself and is the best evidence of its contents and meaning. The allegations of
this paragraph also contain conclusions of law, which require no response. To the extent a
response is required, Defendant denies the allegations of paragraph 885.

886. Defendant denies the allegations of paragraph 886.

887. Defendant denies the allegations of paragraph 887.

72
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 73 of 95

888. Defendant denies the allegations of paragraph 888.

889. Defendant denies the allegations of paragraph 889.

890. Defendant denies the allegations of paragraph 890.

891. Defendant denies the allegations of paragraph 891.

892. Inresponse to paragraph 892, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

893. Defendant denies the allegations of paragraph 893.

894. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
894 are denied.

895. The allegations of paragraph 895 purport to characterize the CUTPA, which
speaks for itself and is the best evidence of its contents and meaning. To the extent a response is
required, Defendant denies the allegations of paragraph 895.

896. The allegations of paragraph 896 purport to characterize the CUTPA, which
speaks for itself and is the best evidence of its contents and meaning. The allegations of this
paragraph also contain conclusions of law, which require no response. To the extent a response
is required, Defendant denies the allegations of paragraph 896.

897. Defendant denies the allegations of paragraph 897.

898. Defendant denies the allegations of paragraph 898.

899. Defendant denies the allegations of paragraph 899.

900. Defendant denies the allegations of paragraph 900.

901. Defendant denies the allegations of paragraph 901.

902. Defendant denies the allegations of paragraph 902.

73
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 74 of 95

903. Defendant denies the allegations of paragraph 903.

904. Defendant denies the allegations of paragraph 904.

905. Defendant is without knowledge or information sufficient to form a belief as to
the truth of paragraph 905, and therefore denies the same.

906. In response to paragraph 906, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

907. Defendant denies the allegations of paragraph 907.

908. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
908 are denied.

909. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
909 are denied.

910. The allegations of paragraph 910 purport to characterize the Massachusetts
Consumer Protection Act (the “Mass. CPA’), which speaks for itself and is the best evidence of
its contents and meaning. To the extent a response is required, Defendant denies the allegations
of paragraph 910.

911. The allegations of paragraph 911 purport to characterize the Mass. CPA, which
speaks for itself and is the best evidence of its contents and meaning. The allegations of this
paragraph also contain conclusions of law, which require no response. To the extent a response
is required, Defendant denies the allegations of paragraph 911.

912. Defendant denies the allegations of paragraph 912.

913. Defendant denies the allegations of paragraph 913.

74
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 75 of 95

914. Defendant denies the allegations of paragraph 914.
915. Defendant denies the allegations of paragraph 915.
916. Defendant denies the allegations of paragraph 916.
917. Defendant denies the allegations of paragraph 917.
918. Defendant denies the allegations of paragraph 918.
919. Defendant denies the allegations of paragraph 919.
920. Defendant denies the allegations of paragraph 920.
921. Defendant denies the allegations of paragraph 921.
922. Defendant denies the allegations of paragraph 922.
923. Defendant denies the allegations of paragraph 923.
924. Defendant denies the allegations of paragraph 924.
925. Defendant denies the allegations of paragraph 925.
926. Defendant denies the allegations of paragraph 926.
927. Defendant denies the allegations of paragraph 927.
928. Defendant denies the allegations of paragraph 928.
929. Defendant denies the allegations of paragraph 929.
930. Defendant denies the allegations of paragraph 930.
931. In response to paragraph 931, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

932. Defendant denies the allegations of paragraph 932.
933. This paragraph asserts legal conclusions and arguments which require no

response. To the extent it contains allegations requiring a response, the allegations of paragraph

933 are denied.

75
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 76 of 95

934. The allegations of paragraph 934 purport to characterize the Rhode Island Unfair
Trade Practices and Consumer Protection Act (“Rhode Island CPA”), which speaks for itself and
is the best evidence of its contents and meaning. To the extent a response is required, Defendant
denies the allegations of paragraph 934. |

935. The allegations of paragraph 935 purport to characterize the Rhode Island CPA,
which speaks for itself and is the best evidence of its contents and meaning. The allegations of
this paragraph also contain conclusions of law, which require no response. To the extent a
response is required, Defendant denies the allegations of paragraph 935.

936. Defendant denies the allegations of paragraph 936.

937. Defendant denies the allegations of paragraph 937.

938. Defendant denies the allegations of paragraph 938.

939. Defendant denies the allegations of paragraph 939.

940. Defendant denies the allegations of paragraph 940.

941. Defendant denies the allegations of paragraph 941.

942. Defendant denies the allegations of paragraph 942.

943. Defendant denies the allegations of paragraph 943.

944. Defendant denies the allegations of paragraph 944.

945. Defendant denies the allegations of paragraph 945.

946. Defendant denies the allegations of paragraph 946.

947. Defendant denies the allegations of paragraph 947.

948. Defendant denies the allegations of paragraph 948.

949. Defendant denies the allegations of paragraph 949.

950. Defendant denies the allegations of paragraph 950.

76
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 77 of 95

951. Defendant denies the allegations of paragraph 951.

952. Defendant denies the allegations of paragraph 952.

953. Defendant denies the allegations of paragraph 953.

954. Defendant denies the allegations of paragraph 954.

955. In response to paragraph 955, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

956. This Count has been dismissed by this Court’s Order dated March 28, 2019 [Doc.
179] and accordingly no answer is required to be filed. To the extent any response is required,
Defendant denies the allegations of paragraph 959 in their entirety.

957. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
957 are denied.

958. The allegations of paragraph 958 purport to characterize the Vermont Consumer
Fraud Act (“Vermont CFA”), which speaks for itself and is the best evidence of its contents and
meaning. The allegations of this paragraph also contain conclusions of law, which require no
response. To the extent a response is required, Defendant denies the allegations of paragraph
958.

959. Defendant denies the allegations of paragraph 959.

960. Defendant denies the allegations of paragraph 960.

961. Defendant denies the allegations of paragraph 961.

962. Defendant denies the allegations of paragraph 962.

963. Defendant denies the allegations of paragraph 963.

964. Defendant denies the allegations of paragraph 964.

77
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 78 of 95

965. Defendant denies the allegations of paragraph 965.

966. Defendant denies the allegations of paragraph 966.

967. Defendant denies the allegations of paragraph 967.

968. Defendant denies the allegations of paragraph 968.

969. Defendant denies the allegations of paragraph 969.

970. Defendant denies the allegations of paragraph 970.

971. Defendant denies the allegations of paragraph 971.

972. Defendant denies the allegations of paragraph 972.

973. Defendant denies the allegations of paragraph 973.

974. Defendant denies the allegations of paragraph 974.

975. Defendant denies the allegations of paragraph 975.

976. This Count has been dismissed by Court Order [Doc. 179], and Plaintiffs and the
Vermont Sub-Class are not entitled to any relief. To the extent any response is required, the
allegations of paragraph 976 are denied.

977. This Count has been dismissed by Court Order [Doc. 179], and Plaintiffs and the
Vermont Sub-Class are not entitled to any relief. To the extent any response is required, the
allegations of paragraph 977 are denied.

978. In response to paragraph 978, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

979. Defendant denies the allegations of paragraph 979.

980. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph

980 are denied.

78
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 79 of 95

981. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
981 are denied.

982. The allegations of paragraph 982 purport to characterize the New Hampshire
Consumer Protection Act (“New Hampshire CPA”), which speaks for itself and is the best
evidence of its contents and meaning. To the extent a response is required, Defendant denies the
allegations of paragraph 982.

983. The allegations of paragraph 983 purport to characterize the New Hampshire
CPA, which speaks for itself and is the best evidence of its contents and meaning. The
allegations of this paragraph also contain conclusions of law, which require no response. To the
extent a response is required, Defendant denies the allegations of paragraph 983.

984. Defendant denies the allegations of paragraph 984.

985. Defendant denies the allegations of paragraph 985.

986. Defendant denies the allegations of paragraph 986.

987. Defendant denies the allegations of paragraph 987.

988. Defendant denies the allegations of paragraph 988.

989. Defendant denies the allegations of paragraph 989.

990. Defendant denies the allegations of paragraph 990.

991. Defendant denies the allegations of paragraph 991.

992. Defendant denies the allegations of paragraph 992.

993. Defendant denies the allegations of paragraph 993.

994. Defendant denies the allegations of paragraph 994.

995. Defendant denies the allegations of paragraph 995.

79
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 80 of 95

996. Defendant denies the allegations of paragraph 996.

997. Defendant denies the allegations of paragraph 997.

998. Defendant denies the allegations of paragraph 998.

999. Defendant denies the allegations of paragraph 999.

1000. Defendant denies the allegations of paragraph 1000.

1001. Defendant denies the allegations of paragraph 1001.

1002. Defendant denies the allegations of paragraph 1002.

1003. In response to paragraph 1003, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

1004. Defendant denies the allegations of paragraph 1004.

1005. This paragraph asserts legal conclusions and arguments which require no
response. Defendant is without knowledge or information sufficient to form a belief as to the
truth of the other allegations of paragraph 1005, and therefore denies the same.

| 1006. The allegations of paragraph 1006 purport to characterize the Maine Unfair Trade
Practices Act (the “Maine UTPA”), which speaks for itself and is the best evidence of its
contents and meaning. To the extent a response is required, Defendant denies the allegations of
paragraph 1006.

1007. The allegations of paragraph 1007 purport to characterize the Maine UTPA,
which speaks for itself and is the best evidence of its contents and meaning. The allegations of
this paragraph also contain conclusions of law, which require no response. To the extent a
response is required, Defendant denies the allegations of paragraph 1007.

1008. Defendant denies the allegations of paragraph 1008.

1009. Defendant denies the allegations of paragraph 1009.

80
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 81 of 95

1010. Defendant denies the allegations of paragraph 1010.

1011. Defendant denies the allegations of paragraph 1011.

1012. Defendant denies the allegations of paragraph 1012.

1013. Defendant denies the allegations of paragraph 1013.

1014. Defendant denies the allegations of paragraph 1014.

1015. Defendant denies the allegations of paragraph 1015.

1016. Defendant denies the allegations of paragraph 1016.

1017. Defendant denies the allegations of paragraph 1017.

1018. Defendant denies the allegations of paragraph 1018.

1019. Defendant denies the allegations of paragraph 1019.

1020. Defendant denies the allegations of paragraph 1020.

1021. Defendant denies the allegations of paragraph 1021.

1022. Defendant denies the allegations of paragraph 1022.

1023. Defendant denies the allegations of paragraph 1023.

1024. In response to paragraph 1024, Defendant reiterates its responses to all prior
allegations as though set forth fully herein.

1025. This Count has been dismissed by the Pennsylvania Plaintiff Michael Brown
[Doc. 193] and accordingly no answer is required to be filed.

1026. This paragraph asserts legal conclusions and arguments which require no
response. To the extent it contains allegations requiring a response, the allegations of paragraph
1026 are denied.

1027. The allegations of paragraph 1027 purport to characterize the Pennsylvania’s

Unfair Trade Practices and Consumer Protection Law (“UTPCPA”), which speaks for itself and

81
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 82 of 95

is the best evidence of its contents and meaning. To the extent a response is required, Defendant
denies the allegations of paragraph 1027.

1028. The allegations of paragraph 1028 purport to characterize the UTPCPA, which
speaks for itself and is the best evidence of its contents and meaning. The allegations of this
paragraph also contain conclusions of law, which require no response. To the extent a response
is required, Defendant denies the allegations of paragraph 1028.

1029. Defendant denies the allegations of paragraph 1029.

1030. Defendant denies the allegations of paragraph 1030.

1031. Defendant denies the allegations of paragraph 1031.

1032. Defendant denies the allegations of paragraph 1032.

1033. Defendant denies the allegations of paragraph 1033.

1034. Defendant denies the allegations of paragraph 1034.

1035. Defendant denies the allegations of paragraph 1035.

1036. Defendant denies the allegations of paragraph 1036.

Affirmative Defenses
Subject to the foregoing, Defendant, for its own separate and affirmative defenses in this
action, and without conceding that it bears the burden of proof or persuasion as to any of them,
hereby asserts as follows:
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)
Plaintiffs’ claims are barred, in whole or in part, because the allegations in Plaintiffs’

Complaint fail to adequately state a claim on which relief can be granted.

82
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 83 of 95

SECOND AFFIRMATIVE DEFENSE
(Lack of Article III Standing)

Plaintiffs’ claims are barred because Plaintiffs lack Article III standing to sue for relief in
this Court, as they have not incurred any actual injury in fact traceable to any conduct allegedly
undertaken by Defendant that has resulted in any actual damage or injury to Plaintiffs that is
redressable by this federal court.

THIRD AFFIRMATIVE DEFENSE
(Lack of Article III Standing to Seek Injunctive Relief)

Plaintiffs’ claims for injunctive relief are barred because Plaintiffs lack Article III
standing to sue for injunctive relief in this Court, as there is no future threat of injury or risk of
recurrence to Plaintiffs.

FOURTH AFFIRMATIVE DEFENSE
(Lack of Representative Standing)

Plaintiffs’ Complaint and each purported cause of action alleged therein which is asserted
in a representative capacity are barred because each Plaintiff lacks standing to bring one or more
of the causes of action or requests for relief on his or her own behalf or in a representative

capacity.

83
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 84 of 95

FIFTH AFFIRMATIVE DEFENSE
(Lack of Subject-Matter Jurisdiction)

Plaintiffs’ Complaint is barred for lack of subject-matter jurisdiction, as a federal court
does not possess the jurisdictional authority to exercise judicial review of the state governmental
agencies of each of the states at issue in this case, which have made determinations that the
sources of Poland Spring® bottled water are “spring water” compliant with the federal standard
of identity of spring water set forth in 21 C.F.R. § 165.110(a)(2)(vi), and have issued permits and
licenses authorizing and preapproving the labeling and sale of Poland Spring® bottled water as
spring water.

SIXTH AFFIRMATIVE DEFENSE
(Burford Doctrine)

Plaintiffs’ Complaint is barred by the doctrine set forth in Burford v. Sun Oil Co., 319
U.S. 315 (1943), which deprives this Court of subject-matter jurisdiction to review Plaintiffs’
state-law claims challenging the validity of each state’s issuance of permits and licenses
authorizing and preapproving the labeling and sale of Poland Spring® brand bottled water as
“spring water” compliant with the federal standard of identity of spring water set forth in 21
C.F.R. § 165.110(a)(2)(vi).

SEVENTH AFFIRMATIVE DEFENSE
(Rooker-Feldman Doctrine)

Plaintiffs’ Complaint is barred by the doctrine set forth in Rooker v. Fidelity Trust
Company, 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983), which deprives this Court of subject-matter jurisdiction to sit in review of the state-

court Final Judgment entered on November 5, 2003, by the Sixteenth Judicial Circuit Court in

84
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 85 of 95

Kane County, Illinois in the matter of Ramsey v. Nestlé Waters North America, Case No. 03
CHK 817 (“Ramsey Action”).
EIGHTH AFFIRMATIVE DEFENSE
(Compliance with Federal Law)

Plaintiffs are not entitled to any relief on any claim alleged in their Complaint because
Defendant’s Poland Spring® brand bottled water meets the federal definition of “spring water”
established in 21 C.F.R. § 165.110(a)(2)(vi).

NINTH AFFIRMATIVE DEFENSE
(Preemption)

Plaintiffs’ claims are barred by the federal Food, Drug, and Cosmetics Act pursuant to the
doctrines of implied preemption (21 U.S.C. § 337(a)), express preemption (21 U.S.C. § 343-
1(a)(1)), and/or conflict preemption.

TENTH AFFIRMATIVE DEFENSE
(Compliance With State Law)

Plaintiff's claims are barred because, at all relevant times, Defendant acted in accordance
with the laws of each state at issue in this case, which states authorized and preapproved the
labeling and sale of Poland Spring® bottled water as “spring water.”

ELEVENTH AFFIRMATIVE DEFENSE
(Public Policy)

Plaintiffs’ Complaint and each purported claim for relief alleged therein are barred by

public policy, as recognized by the laws of New Jersey and other states at issue in this case,

because the claims seek to privately enforce the “spring water” identity standard contrary to and

85
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 86 of 95

in derogation of federal and state laws authorizing only appropriate regulatory officials to
exclusively enforce the “spring water” identity standard.
TWELFTH AFFIRMATIVE DEFENSE
(No Private Right Of Action)

Plaintiffs’ claims are barred, as under the federal Food, Drug, and Cosmetics Act (21
U.S.C. § 337(a)) and the laws of each state at issue in this case, there is no private right of action
to enforce violations of food misbranding laws for failure to comply with the “spring water”
identity standard.

THIRTEENTH AFFIRMATIVE DEFENSE
(Safe Harbor Doctrine)

Plaintiffs’ claims are barred, as under the laws of each state at issue in this case,
Defendant is protected by a safe harbor exemption from state-law liability for violation of a
statutory consumer protection act, a statutory unfair or deceptive trade practices act, or the
common law.

FOURTEENTH AFFIRMATIVE DEFENSE
(License or Approval)

Plaintiffs’ claims are barred because each state at issue in this case has issued licenses
and permits authorizing and preapproving Defendant’s labeling and sale of Poland Spring®
brand bottled water as “spring water” compliant with the federal definition of “spring water”

established in 21 C.F.R. § 165.110(a)(2)(vi).

86
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 87 of 95

FIFTEENTH AFFIRMATIVE DEFENSE
(Doctrine of Exhaustion of Administrative Remedies)

Plaintiffs’ Complaint is barred because Plaintiffs failed to exhaust their administrative
remedies or are challenging or collaterally attacking an administrative decision of each state at
issue in this case without following the applicable procedures under state law for doing so.

SIXTEENTH AFFIRMATIVE DEFENSE

(Doctrine of Primary Jurisdiction)

Plaintiffs’ Complaint is barred by the doctrine of primary jurisdiction.
SEVENTEENTH AFFIRMATIVE DEFENSE
(Federal Anti-Injunction Act)
Plaintiffs’ Complaint is barred by the federal Anti-Injunction Act, 28 U.S.C. § 2283.
EIGHTEENTH AFFIRMATIVE DEFENSE

(Res Judicata/Collateral Estoppel)

Plaintiffs’ Complaint is barred pursuant to the doctrines of res judicata and/or collateral
estoppel by the state-court Final Judgment entered in the Ramsey Action.

NINETEENTH AFFIRMATIVE DEFENSE
(Release)

Plaintiffs’ Complaint is barred pursuant to the doctrine of release, as Plaintiffs and/or the

putative class members have released any claim or cause of action they may have had against

Defendant.

87
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 88 of 95

TWENTIETH AFFIRMATIVE DEFENSE
(Ramsey Action Final Judgment)

Plaintiffs’ Complaint is barred by the Final Judgment and Order of Dismissal entered in
the Ramsey Action, which specifically permits Defendant “to continue to bottle, label and sell

999

Poland Spring brand water as ‘spring water.
TWENTY-FIRST AFFIRMATIVE DEFENSE
(Ramsey Action Final Judgment Injunction)

Plaintiffs’ Complaint is barred by the Final Judgment and Order of Dismissal entered in
the Ramsey Action, which permanently bars and enjoins Plaintiffs and/or any putative class
members from prosecuting any action involving or asserting any of the claims alleged in the
Complaint, which were the subject of the Ramsey Action.

TWENTY-SECOND AFFIRMATIVE DEFENSE
(Choice of Law)

Plaintiffs and/or putative class members are barred to the extent they assert claims based
on laws of states other than the one in which they engaged in the transaction or transactions at
issue.

TWENTY-THIRD AFFIRMATIVE DEFENSE
(No Irreparable Harm)
Plaintiffs are not entitled to any injunctive, declaratory, or equitable relief because

Plaintiffs have not suffered any irreparable harm.

88
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 89 of 95

TWENTY-FOURTH AFFIRMATIVE DEFENSE
(Adequacy of Remedy at Law)

Plaintiffs’ claims for injunctive and equitable relief are barred because Plaintiffs have
adequate remedies at law.

TWENTY-FIFTH AFFIRMATIVE DEFENSE
(Speculative Harm)

Plaintiffs’ claims for damages are barred because their alleged damages, if any, are
speculative, and because of the impossibility of ascertaining the specific amount of damages
alleged.

TWENTY-SIXTH AFFIRMATIVE DEFENSE
(Acceptance of Conforming Goods)

Plaintiffs’ claims are barred under each state’s version of the Uniform Commercial Code
(“UCC”), as Plaintiffs accepted Defendant’s goods by consuming the Poland Spring® brand
bottled water they received and, therefore, are liable for the full contract price and are precluded
from rejecting the goods.

TWENTY-SEVENTH AFFIRMATIVE DEFENSE
(Acceptance Of Nonconforming Goods)

Plaintiffs’ claims are barred under each state’s version of the UCC, as Plaintiffs accepted
Defendant’s goods and did not notify Defendant of any breach based upon a nonconformity of
the goods within a reasonable time after each discovered or should have discovered any such

nonconformity.

89
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 90 of 95

TWENTY-EIGHTH AFFIRMATIVE DEFENSE
(Custom and Usage)

Plaintiffs’ claims are barred because, at all relevant times, Defendant acted in accordance
with well-established and well-understood custom and usage existing and still existing in the
Defendant’s industry throughout the United States, and in accordance with applicable industry
standards.

TWENTY-NINTH AFFIRMATIVE DEFENSE
(Receipt and Use of Value)

Plaintiffs’ claims for damages or monetary relief are barred, in whole or part, because

they received and used a product that was of value to them.
THIRTIETH AFFIRMATIVE DEFENSE
(Contractual Bar)

The claims of those Plaintiffs who purchased Poland Spring® bottled water directly from
Defendant are barred, in whole or part, because those Plaintiffs did not comply with the terms of
their contracts with Defendant, which bars their claims or excuses Defendant’s contractual
performance.

THIRTY-FIRST AFFIRMATIVE DEFENSE
(Failure to Comply with Statutory Pre-Suit Notice Requirement)

Plaintiffs’ claims are barred, in whole or part, for failure to comply with applicable state

statutory requirements to provide pre-suit notice or an opportunity to provide an appropriate

remedy.

90
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 91 of 95

THIRTY-SECOND AFFIRMATIVE DEFENSE
(Failure to Comply with Statutory Notice and Pleading Requirements)

Plaintiffs’ claims are barred, in whole or in part, for failure to comply with the applicable
notice and pleading requirements of the state consumer protection and/or unfair and deceptive
trade practices statutes allegedly violated by Defendant.

THIRTY-THIRD AFFIRMATIVE DEFENSE
(Mass. Gen. Laws Ann. ch. 93A, § 9)

Plaintiffs’ claim for violation of the Massachusetts Consumer Protection Act is barred by

the provisions of Mass. Gen. Laws Ann. ch. 93A, § 9.
THIRTY-FOURTH AFFIRMATIVE DEFENSE
(No Fraudulent Conduct)

Plaintiffs were not deceived by any allegedly fraudulent conduct by Defendant, as the
appropriate regulatory officials of each state at issue in this case authorized and preapproved the
labeling and sale of Defendant’s Poland Spring® brand bottled water products as “spring water.”

THIRTY-FIFTH AFFIRMATIVE DEFENSE
(No Breach of Contract)

Those Plaintiffs who contracted directly with Defendant did not suffer any breach of
contract for their purchase of Defendant’s Poland Spring® brand bottled water products, as those
Plaintiffs received the benefit of their bargain with Defendant because each state at issue in this
case authorized and preapproved the labeling and sale of Defendant’s Poland Spring® brand

bottled water products as “spring water.”

91
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 92 of 95

THIRTY-SIXTH AFFIRMATIVE DEFENSE
(Statute of Limitations)

Plaintiffs’ claims are barred by the applicable statutes of limitation under the laws of each
state at issue in this case.
THIRTY-SEVENTH AFFIRMATIVE DEFENSE
(Laches)
Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.
THIRTY-EIGHTH AFFIRMATIVE DEFENSE
(Waiver/Consent)
Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and/or
consent.
THIRTY-NINTH AFFIRMATIVE DEFENSE
(Estoppel)
Plaintiffs’ claims are barred, in whole or in part, pursuant to one or more of the respective
doctrines of estoppel.
FORTIETH AFFIRMATIVE DEFENSE
(Unclean Hands)
Plaintiffs’ claims are barred, in whole or in part, pursuant to the doctrine of unclean

hands.

FORTY-FIRST AFFIRMATIVE DEFENSE
(Lack of Causation)

Plaintiffs’ Complaint and each claim for relief is barred on the ground that Defendant’s

alleged conduct was not the cause-in-fact or the legal cause of any harm alleged by Plaintiffs.

92
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 93 of 95

FORTY-SECOND AFFIRMATIVE DEFENSE
(Plaintiffs’ Acts or Omissions)

If and to the extent that Plaintiffs suffered any harm, loss or damage (which Defendant
denies), then any such injury was caused by and/or contributed to by the acts and/or the
omissions of Plaintiffs themselves.

FORTY-THIRD AFFIRMATIVE DEFENSE
(Failure to Mitigate Damages)

Plaintiffs are barred from recovery of damages based upon any purported claim for relief
contained in Plaintiffs’ Complaint because and to the extent that Plaintiffs have failed to mitigate
their alleged damages.

FORTY-FOURTH AFFIRMATIVE DEFENSE
(Punitive Damages Not Recoverable)

Plaintiffs are precluded from recovery of any punitive damages from Defendant under the
applicable provisions of the laws of each of the states at issue in this case, including, but not
limited to, the reason that Defendant acted in accordance with law and did not act with any
malice, oppression, or fraudulent intent.

FORTY-FIFTH AFFIRMATIVE DEFENSE
(Failure to Satisfy Fed. R. Civ. P. 23 Class Certification Requirements)

Plaintiffs’ civil action against Defendant cannot proceed as a class action because the
alleged putative plaintiff class fails to meet the requirements of Federal Rule of Civil Procedure
Rule 23 and corresponding case law to maintain a class action. Without limitation, the alleged
putative class is not ascertainable, lacks sufficient numerosity, does not possess sufficiently

predominant common and typical issues of law and fact, and does not have sufficient

93
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 94 of 95

commonality of injuries and damages to warrant class treatment. Further, the named Plaintiffs
do not adequately represent the interests of the alleged putative plaintiff class, nor does their
respective counsel fairly protect the interests of the alleged putative plaintiff class. Moreover,
there is no benefit to litigants or the Court in maintaining this civil action as a class action, and
class action status is not superior to maintaining this civil action as an individual action in the
normal course of the judicial system.
FORTY-SIXTH AFFIRMATIVE DEFENSE

(Reservation of Right to Assert Additional Affirmative Defenses)

Defendant currently has insufficient knowledge or information to form a belief as
to whether it may have additional, as yet unstated, defenses available. Defendant reserves the
right to assert additional defenses in the event discovery indicates that they would be appropriate.

WHEREFORE, Defendant Nestlé Waters North America Inc. demands the entry of
judgment dismissing Plaintiffs’ Corrected Consolidated Amended Complaint with prejudice, and
awarding such other and further relief as this Court may deem just and equitable.

Respectfully submitted,

DEFENDANT,
NESTLE WATERS NORTH AMERICA INC.

By:_/s/Jonathan B. Tropp
Jonathan B. Tropp (ct11295)
Day Pitney LLP
195 Church Street, 15th Floor
New Haven, CT 06510
Telephone: (203) 977-7337
Fax: (203) 901-1733
jbtropp@daypitney.com

Jeffrey M. Garrod (admitted phv)

Craig A. Ollenschleger (admitted phv)

ORLOFF, LOWENBACH, STIFELMAN &
SIEGEL, P.A.

94
Case 3:17-cv-01381-JAM Document 209 Filed 05/13/19 Page 95 of 95

44 Whippany Road, Suite 100
Morristown, NJ 07960
Telephone: (973) 622-6200
Fax: (973) 622-3073
jmg@olss.com

co@olss.com

Thomas B. Mayhew (admitted phv)
Farella, Braun & Martel LLP

235 Montgomery St., 30th Flr.

San Francisco, CA 94104

Tel.: (415) 954-4400

Fax: (415) 954-4480
tmayhew@fbm.com

Its Attorneys

95
